DETAILED ACTION
	This is the final office action for application 15/821,052, filed 11/22/2017, which is a divisional application of 13/703,261, filed 2/12/2013, which is a national stage entry of PCT/JP2011/062755, filed 6/3/2011, which claims priority to JP2010-133084, filed 6/10/2010, after the request for continued examination filed 7/8/2020.
	Claims 1, 3-5, and 7-14 are pending in the application. Claims 1, 3-5, 7, and 9-14 are considered herein.
	In light of the claim amendments filed 9/15/2021, the prior art rejections of record are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments filed 9/15/2021, the rejections of Claim 5 under 35 U.S.C. 112(b) and (d) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Additional Prior Art that the Examiner Wishes to Make of Record
The Examiner wishes to apprise the Applicant of the following reference. The reference is not currently used in a grounds of rejection.
Horzel, et al. (U.S. Patent 6,251,756 B1)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim 1 recites “means for preheating the wires.” This limitation is interpreted to include the means recited in paragraph [0030] of the instant specification, as well as their functional equivalents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 5, 7, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobamoto, et al. (U.S. Patent Application Publication 2010/0071761 A1), in view of Biro, et al. (U.S. Patent Application Publication 2003/0183491 A1) and Richert, et al. (U.S. Patent 6,501,051 B1).
In reference to Claim 1, Kobamoto teaches a method for manufacturing a solar cell device (paragraphs [0026]-[0064]).
The method of Kobamoto comprises a step of forming a p-n junction in a semiconductor substrate (paragraph [0030]).
The method of Kobamoto comprises a step of applying a conductive paste to a light-receiving surface and non-light-receiving surface of the semiconductor substrate (paragraphs [0036]-[0039]).
The method of Kobamoto comprises a step of firing the conductive paste to form power-extracting electrodes (paragraph [0047]).
Kobamoto teaches that the step of firing the conductive paste is performed in a firing furnace (Fig. 4, paragraphs [0051]-[0064]).
The firing furnace of Kobamoto comprises a heating zone for heating the substrate having the conductive paste applied thereto, to fire the conductive paste. This heating zone corresponds to the furnace body 21 (paragraph [0054]).
Kobamoto teaches that the wafers of his invention, which have the conductive paste applied thereto, are fired at 600-850 °C for “several tens of seconds to several tens of minutes” (paragraph [0037]).
This disclosure teaches the limitations of Claim 1, wherein the conductive paste is fired at 500-950 °C, because the taught range of 600-850 °C lies within, and therefore teaches, the claimed range of 500-950 °C.
This disclosure teaches the limitations of Claim 11, wherein the conductive paste is fired at 600-850 °C.
This disclosure teaches the limitations of Claim 1, wherein the conductive paste is fired for 5 to 30 seconds.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, the claimed range of “5 to 30 seconds” overlaps with the taught range of “several tens of seconds to several tens of minutes.” See MPEP 2144.05 I.
Kobamoto does not explicitly teach that the firing furnace of his invention comprises a cooling zone for cooling the heated substrate. However, Kobamoto teaches that the substrate of his invention are cooled after firing (paragraph [0047]).
To solve the same problem of firing a semiconductor wafer using a firing furnace comprising a horizontal wafer transporting member, as in Kobamoto, Richert teaches a firing furnace (Figs. 1-4, column 2, line 58, through column 6, line 65). 
The firing furnace of Richert comprises a cooling zone 22, corresponding to the indicated region of the furnace of Richert in the inset below.  
Richert teaches that the cooling zone of his invention provides the benefit of cooling processed wafers immediately, while maintaining a controlled atmosphere during the cooling process (column 3, lines 2-6).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the furnace of Kobamoto to comprise the cooling region of the furnace of Richert, to achieve the taught benefits of cooling processed wafers immediately, while maintaining a controlled atmosphere during the cooling process.
Modifying the furnace of Kobamoto to comprise the cooling region of the furnace of Richert, teaches the limitations of Claim 1, wherein the firing furnace comprises cooling region. 
The firing furnace of Kobamoto comprises a transport member for transporting the substrate having the conductive paste applied thereto through the heating zone, with the substrate resting directly on the wires, corresponding to the stainless steel mesh belt described in paragraph [0055]).
Therefore, modified Kobamoto does not teach that the transport member has the structure recited in Claim 1.
To solve the same problem of transporting a silicon solar cell through a firing furnace, Biro teaches a walking beam (Abstract) transport member having a structure wherein four wires (5a/5b/6a/6b) are extended parallel and horizontally in a longitudinal direction of the heating zone and movable for transporting a silicon solar (shown as 4 in Biro) through a firing furnace, for the purposes of firing contacts (paragraph [0043]), with the substrate resting directly on the wires (Biro, Figs. 2 and 4, paragraphs [0032]-[0035] and [0038]-[0039]).
Biro further teaches that the transport member of his invention provides the benefit of providing temperature stability for the substrate up to 1100 °C, allowing for rapid thermal processing, and allowing direct access to the substrate to measure the substrate temperature directly during processing (paragraph [0041]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the furnace of modified Kobamoto to include the transport member of Biro, because Biro teaches that the transport member of his invention provides the benefit of providing temperature stability for the substrate up to 1100 °C, allowing for rapid thermal processing, and allowing direct access to the substrate to measure the substrate temperature directly during processing (paragraph [0041]). 
Modifying the furnace of modified Kobamoto to include the transport member of Biro teaches the limitations of Claim 1, wherein the furnace comprises a transport member having a structure wherein four wires (5a/5b/6a/6b) are extended parallel and horizontally in a longitudinal direction of the heating zone and movable for transporting the substrate having he conductive paste applied 
Modifying the furnace of modified Kobamoto to include the transport member of Biro teaches the limitations of Claim 1, wherein the substrate having the conductive paste applied thereto is transported by the wires in the longitudinal direction of the heating zone with the substrate rested directly on the wires to pass through the heating zone where the conductive paste is fired (Kobamoto, Fig. 4, paragraph [0056]). 
Modifying the furnace of modified Kobamoto to include the transport member of Biro teaches the limitations of Claim 7, wherein the wires are of the walking beam (Biro, Abstract).
Kobamoto does not teach that the firing furnace of his invention comprises means for preheating the wires.
To solve the same problem of firing a semiconductor wafer using a firing furnace comprising a stainless steel mesh belt, Richert teaches a firing furnace (Figs. 1-4, column 2, line 58, through column 6, line 65). 
The firing furnace of Richert comprises a means for preheating the wires, corresponding to the indicated region of the furnace of Richert in the inset below. Fig. 4 of Richert teaches that, in this zone, the stainless steel wires of the belt of his invention are “preheated,” prior to the firing step. This is further described as the heating of loading belt portion 12 in heating zone 16 in column 4, lines 37-50.  
Kobamoto teaches that this preheating step preheats the wire belt on which the wafer sits, which removes off-gassed contaminants from the wafer, prior to firing (column 4, line 66, through column 5, line 2.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the furnace of Kobamoto to comprise the pre-heating region of the furnace of Richert, to achieve the taught benefits of removing off-gassed materials, prior to firing the wafer.
Modifying the furnace of modified Kobamoto to comprise the pre-heating region of the furnace of Richert, teaches the limitations of Claim 1, wherein the method further comprises the step of pre-heating the wires by a means for pre-heating the wires.
It is the Examiner’s position that this preheating step meets the limitations of Claim 9, because the preheating results in the temperature of the wires being hotter than the wires that would be without preheating.
It is the Examiner’s position that this preheating step meets the limitations of Claim 10, because the preheating results in the temperature of the wires being at least 50 °C hotter than another temperature of the wires that would be achieved without preheating, particularly because the wires are taught to be heated to a temperature greater than 50 °C in the preheating area (Richert, Fig. 4).
Modified Kobamoto does not teach that the preheating results in a condition that, when the wires are further heated in the heating zone, a temperature difference between the heating zone atmosphere and the wires is in a range of 0-20 °C in the heating zone.
However, Biro teaches that the walking beam transport system has a small thermal mass (paragraph [0017]). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have ensured that a temperature difference between the heating zone atmosphere and the wires is in a range of 0-20 °C in the heating zone, because this would ensure that the underlying walking beam wires would not cause unwanted thermal flux from the wafers to the walking beam, thus maintaining the wafers at their desired temperatures.


    PNG
    media_image1.png
    256
    838
    media_image1.png
    Greyscale

In reference to Claim 3, modified Kobamoto does not teach that the wires are stainless steel.
Instead, Biro (which is the reference that teaches the wire/walking beam structure) teaches that the wires are preferably ceramic or quartz, but that any materials that can withstand the processing conditions may be used (paragraph [0020]).

Richert additionally teaches that the wafer transporting member of his invention is made of stainless steel wires (column 4, lines 25-28)/
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the walking beam structure of modified Kobamoto so that the wires of the walking beam structure are stainless steel, because Richert teaches that stainless steel wires are suitable for use in forming a silicon transporting member for transporting a silicon wafer through a heating furnace.
Forming the walking beam structure of modified Kobamoto so that the wires of the walking beam structure are stainless steel teaches the limitations of Claim 3, wherein the wires are stainless steel. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In reference to Claim 5, Richert teaches that the means for preheating the wires is a means for indirectly heating the wires at a heating area outside the firing furnace. Specifically, the wires are preheated by the IR lamps (i.e. indirectly), and the wires are heated while they are outside of the firing furnace (as shown in Fig. 4, under the “DAF” portion of the heating profile). 
In reference to Claim 12, Kobamoto teaches that the conductive paste applied to the non-light-receiving surface of the semiconductor substrate is a conductive aluminum paste (paragraph [0038]), and an aluminum electrode and a back surface field (i.e. aluminum-doped silicon) are formed on the non-light receiving surface by firing (paragraphs [0034]-[0038]). 
In reference to Claim 13, Biro teaches that the wires have a diameter of 2-3 mm (paragraph [0041]), which lies within, and therefore teaches, the limitations of Claim 13, wherein the wires have a diameter of 1-20 mm.
In reference to Claim 14, Kobamoto teaches that the thickness of the substrate of his invention is 200 microns or less (paragraph [0012]).
This disclosure teaches the limitations of Claim 14, wherein the substrate has a thickness of 0.1-0.3 mm (i.e. 100-300 microns).
prima facie case of obviousness exists. In the instant case, the claimed range of “100-300 microns” overlaps with the taught range of “200 microns or less.” See MPEP 2144.05 I.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobamoto, et al. (U.S. Patent Application Publication 2010/0071761 A1), in view of in view of Biro, et al. (U.S. Patent Application Publication 2003/0183491 A1) and Richert, et al. (U.S. Patent 6,501,051 B1), as applied to Claim 1, and further in view of Ginley, et al. (U.S. Patent Application Publication 2010/0300522 A1).
In reference to Claim 4, modified Kobamoto does not teach that the means for preheating the wires is an electrical means of directly heating the wires by applying a voltage across the wires to conduct AC or DC current flow.
To solve the same problem of processing electrode contacts for silicon solar cells, Ginley teaches a processing structure that includes a resistive heater heating a substrate supporting a solar cell (paragraph [0043]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected the means for preheating the wires to be an electrical means of directly heating the wires by applying a voltage across the wires to conduct AC or DC current flow (i.e. a resistive heater), because Ginley teaches that resistively heated substrates are suitable heating structures for use in processing silicon solar cell electrode contacts (paragraph [0043]). Consequently, one of ordinary skill in the art at the time of the instant invention would have had a reasonable expectation of success in forming a resistive heater in the transport structure/substrate of the furnace of modified Kobamoto.
Selecting the means for preheating the wires to be an electrical means of directly heating the wires by applying a voltage across the wires to conduct AC or DC current flow teaches the limitations of Claim 4.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejections.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721